UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6322


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTIN DAWAN HAYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-2)


Submitted:   June 18, 2013                 Decided:   July 18, 2013


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin Dawan Hayes, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quentin Dawan Hayes appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35(b) motion.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm the district court’s

order.     United States v. Hayes, No. 4:10-cr-00941-RBH-2 (D.S.C.

Feb. 5, 2013).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2